DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 2/9/2021, 8/11/2020, 10/29/2019 and 4/24/2019 have been considered by the Examiner.
Drawings
The drawings filed 4/24/2019 are accepted by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al (2012/0274937).
With respect to clam 10, Hays et al disclose: A data processing device [ taught by figure 2 ] comprising: a data communication device [ taught by wireless communication channel (66); paragraph [0209] ] configured to communicate with a plurality of laser radar devices to acquire a value of line-of-sight wind-speed, a laser emission angle, attitude information, position information, and a time, from each of the laser radar devices [ paragraph [0029] teaches communicating data from a plurality of laser radar devices (24); the values of line-of-sight wind speed, laser emission angle, attitude information, position information and time being taught by figure 2 in light of paragraphs [0204] to [0207] ]; a [ taught by the database (62) ]; a central processing unit [ taught by central network or cloud processor (60) ] configured to run a data selector with respect to a first value of line-of-sight wind-speed and a first time which are acquired from a laser radar device of the plurality of laser radar devices by the data communication device, to thereby select, from among values of line-of-sight wind-speed stored in the storage device, a second value of line-of-sight wind-speed which is measured as one of values of line-of-sight wind-speed within a predetermined range of distance from the laser radar device and within a set time period from the first time, and configured to run a wind vector calculator to thereby calculate a wind vector using the first value of line-of-sight wind-speed which is newly acquired by the data communication device, and using the second value of line-of-sight wind-speed selected by the data selector; and a memory configured to store the data selector and the wind vector calculator [ an inherent part of a the central network of cloud processor in that a memory is needed to store operating instructions to perform data processing ].
Figure 2 of Hays et al does not explicitly teach “…configured to run a data selector with respect to a first value of line-of-sight wind-speed and a first time which are acquired from a laser radar device of the plurality of laser radar devices by the data communication device, to thereby select, from among values of line-of-sight wind-speed stored in the storage device, a second value of line-of-sight wind-speed which is measured as one of values of line-of-sight wind-speed within a predetermined range of distance from the laser radar device and within a set time period from the first time, and configured to run a wind vector calculator to thereby calculate a wind vector using the first value of line-of-sight wind-speed which is newly acquired by the data communication device, and using the second value of line-of-sight wind-speed selected by the data selector; and a memory configured to store the data selector and the wind vector calculator…”

As a result, the limitation difference recited above would have been obvious because a time-series of measurements would have required comparing a present measurement to a stored previous one.
Claim 11 is taught by figure 2, which shows different laser radar devices (24) obtaining line-of-sight velocity data.
Claim 12 would have been suggested to a skilled artisan by paragraph [0210], which teaches putting the vector data into a map model.
Claim 13 is taught by figure 2, which shows laser radar devices (24) acquiring line-of-sight data and relaying it to data processing systems via a communication link (66).
Claim 14 is taught by figure 2, which shows different laser radar devices (24) obtaining line-of-sight velocity data.
Claim 15 would have been suggested to a skilled artisan by paragraph [0210], which teaches putting the vector data into a map model.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al (2012/0274937) in view of Kameyama et al (EP 1596222 A1).
With respect to claim 16, Hays et al discloses a laser radar device [ figure 2 teaches a system using laser radars (24) in order to determine wind velocity ] comprising: an optical oscillator configured to emit laser light; an optical modulator configured to modulate the laser light emitted by the optical oscillator; an optical system configured to output, as transmission light, the laser light modulated by the optical modulator and receive, as received light, reflected light reflected by an object into which the transmission light propagates [ figure 2 teaches lidar devices (24) which transmit and receive light in order to determine velocity vectors ]; a [ determining line-of-sight wind speed is taught by paragraph [0183] or shown schematically by figure 2 ]; a data communication unit configured to communicate with a different laser radar device which is present within a peripheral distance radius from the laser radar device [ taught by wireless communication channel (66); paragraph [0209] ]; and a wind vector calculator configured to calculate a wind vector using the first value of line-of-sight wind-speed and a second value of line-of-sight wind-speed which is acquired from the different laser radar device by the data communication unit [ paragraph [0174 teaches determining the magnitude and direction component of wind speed along a beam (28); figure 2 shows beams 28 intersecting from different lidar devices (24) ].
Hays et al does not explicitly teach that their lidar devices (24) comprise an optical oscillator and optical modulator.
Figure 1 of Kameyama et al teaches that it was known that laser radar devices performing the function of measuring wind speed included an oscillator (light source (1)) and modulator (2).
As a result, claim 16 would have been obvious because the difference over Hays et al merely recites known structure for performing a suggested function.
Claim 17 is taught by figure 2 of Hays et al, which shows determining line-of-sight velocity within a defined range volume (52).
Claim 18 would have been obvious in light paragraph [0208] which teaches using a threshold to set a false alarm rate – the signal to noise ratio of a reflected signal being a function of range.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645